Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/17/2022 presents 10-15 as amended and claim 16 as added.  Claims 10-16 are, therefore, pending examination with claims 1-9 being previously withdrawn.
The amendment is sufficient in overcoming the claim objections to claims 10 (inadvertently referred to as claim 1 in the Non-final Office Action) and 11, the rejections of claims 10-15 under 35 USC 112 (b), and the rejections of claims 10-15 under 35 USC 102 (a)(2).
Further grounds of rejection, necessitated by the amendment are presented herein.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicant traverses, with respect to independent claim 10, that Etter does not “disclose or suggest determining if a temperature of the thermal conditioning device is not between a predetermined threshold temperature value and the operative temperature entering the self-learning mode; and entering the self-learning mode based on the determination.”
In response, the examiner respectfully disagrees for the reasons detailed below in the rejection of claim 10 under 35 USC 103.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 was filed after the mailing date of the Non-Final Office Action on 03/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  “the thermal conditioning device to remain at the operating temperature” should be “the operative temperature” to be consistent with the wording in claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-16 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 10, the recitation of “determining if a temperature of the thermal conditioning device is not between a predetermined threshold temperature value and the operative temperature entering the self-learning mode” in lines 11-13 renders the claim indefinite as it is unclear what is meant by the determining step “entering the self-learning mode.”  It is clear what is meant by “determining if a temperature of the thermal conditioning device is not between a predetermined threshold temperature value and the operative temperature.” It is unclear in what is meant by this step “entering the self-learning mode.”  This confusion is further compounded by the subsequent limitation of “entering the self-learning mode based on the determination” in lines 14-16.  Here, claim 10 recites two instances of “entering the self-learning mode” (in the determining step and based on the determination step).  It is unclear when the self-learning mode is actually occurring.
	Regarding claim 16, the recitation of “powering the thermal conditioning device until the end of the start-up phase when the temperature of the thermal condition device is between a predetermined threshold temperature” renders the claim indefinite as it is unclear if “a predetermined threshold temperature” is intended to refer to the same recited in claim 10 or to a different predetermined threshold temperature (e.g., first and second predetermined threshold temperatures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etter el al. (U.S. Publication 2014/0322401), hereinafter Etter, in view of Tanaka (U.S. Publication 2013/018488).
	Regarding claim 10, Etter teaches a method for controlling a start-up phase of a thermal conditioning device of a beverage preparation machine (para. 0001; “The invention concerns the start-up of a thermal conditioning device, in particular a device with a thermal accumulator such as a thermoblock, for heating or cooling a fluid circulating therethrough, e.g. a heater for a beverage preparation machine. In particular the present invention concerns a method for optimized heating up of a coffee machine in-line heater to an operating temperature from a rest temperature with best possible heat up time and consideration of different system constellations.”) (Figure 1; thermal conditioning device 100 including thermoblock 101), the method comprising (Figures 3-4): 
loading a ramp value representative of a rate of change in temperature of the thermal conditioning device during a previous start-up phase (See steps 110-113 and paragraphs 0193-0196; loading of last target temperature) (see paragraph 0068; achieving target temperature in the shortest possible time) (See paragraphs 0163-0166; “The machine takes the last stored index number from the EEPROM and calculates the needed time the heater is switched on to reach the target temperature based on the index from the permanent memory.”); 
determining a parameter of the controlled start-up phase on the basis of a start temperature of the thermal conditioning device, a stored operative temperature of the thermal conditioning device and the loaded ramp value (paragraphs 0034-0035; “…at least one parameter and the controller has a self-learning mode for adjusting such parameter as a function of said temperature difference and to store the adjusted parameter or parameters for a subsequent starting-up of said thermal device.” “At least one parameter can be a duration of the power start-up profile. At least one parameter may be a power intensity of the power start-up profile. In any case, the power intensity may be variable or constant over time during start-up. For example, at least one parameter is a target temperature of said thermal conditioning device.”) (para. 0081; “…this parameter of the start-up profile can be, preferably but not restrictively: [0082] a duration of the power start-up profile; [0083] a power intensity of the power start-up profile; [0084] a target temperature TT of said thermal conditioning device 100…”) (Here, the duration of the power start-up profile is considered to correspond to the parameter of the start-up phase and is considered to be based on the starting temperature of the thermoblock and the target temperature.  Furthermore, as stated in paragraph 0034, the parameter is adjusted as a function of temperature difference and is stored for a subsequent start up phase.  Fig. 3 shows heat-up curve including three areas: heat-up start A, linear temperature gradient B, and heat-up engage C-para. 0172.  Here, the duration of the start up phase includes, at least, areas A and B.  Paragraph 0114 discloses that the controller allows reaching the optimal operative temperature, which is equal to the switch off temperature SOT.  Paragraph 0115 states that the SOT is a stored parameter. Here, the duration of the start up phase is based, at least partially, on the starting temperature of the thermoblock-first Ti-the target temperature-TT-and the operative temperature-SOT); 
powering up the thermal conditioning device (powering the thermoblock or thermal accumulator-paragraphs 0030, 0035-0036); 

    PNG
    media_image1.png
    434
    740
    media_image1.png
    Greyscale

the thermal conditioning device comprising a controller (Abstract; “said controller (2) has a self-learning mode for adjusting said parameter as a function of said temperature difference and to store the adjusted parameter for a subsequent starting up of said device 100.”) (para. 0079; the controller “2 is arranged to allow circulation of fluid through this thermal conditioning device 100 at start-up end and to compare the determined temperature SOT of fluid circulated at start-up end to the target temperature TT and derive a temperature difference therefrom.”) (para. 0080; “the start-up profile has at least one parameter, and this controller 2 has a self-learning mode for adjusting this at least one parameter as a function of this temperature difference and to store the adjusted parameter or parameters for a subsequent starting-up of this thermal device 100.”) (para. 0090; “thermal conditioning device 100 shown in FIG. 1 has a thermoblock 101 with an aluminium metal mass 1 and a controller 2 like a functional block including a thermal and electrically insulating plastic housing 3 containing a printed circuit board 4, e.g. bearing one or more controllers, memory devices, and similar, which are detailed hereafter. According to the invention, said controller 2 is a self-learning controller.”) that has a self-learning mode for adjusting the parameter (as stated above; self-learning mode);
determining if a temperature (temperature sensor 70 connected to controller 2 for determining a temperature) of the thermal conditioning device is not between a predetermined threshold temperature value and the operative temperature (para. 0033; “controller is arranged to allow circulation of fluid through the thermal conditioning device at start-up end and to compare the determined temperature of fluid circulated at start-up end to the target temperature and derive a temperature difference therefrom.”) (paragraphs 0056-0065; the controller measures temperature at periodic time intervals and includes data storage means for storing a target temperature and for storing the measured temperatures. The controller also calculates a switch-off temperature, temperature gradients, average gradient, etc.  Para. 0064; “… calculate a switch-off temperature by substracting an overshoot temperature to said target temperature, said overshoot temperature corresponding to said average gradient by means of a calculation from said last calculated average gradient, or by means of a correlation with store conversion tables between said average gradients and overshoot temperatures…”) (para. 0120; self-learning controller switches off the thermal conditioning device when the last measured temperature T overshoots the calculated switch-off temperature SOT) (See also paragraphs 0124-0130; calculation of gradients with respect to SOT and corresponding deactivation of the thermal conditioning device) (The self-learning controllers optimizes heating of thermal conditioning device to operating temperature from any starting temperature with best possible heat up time.) entering the self-learning mode
entering the self-learning mode (para. 0034; “the start-up profile has at least one parameter and the controller has a self-learning mode for adjusting such parameter as a function of said temperature difference and to store the adjusted parameter or parameters for a subsequent starting-up of said thermal device.”) (See also paragraph 0069) (para. 0080; “a self-learning mode for adjusting this at least one parameter as a function of this temperature difference and to store the adjusted parameter or parameters for a subsequent starting-up of this thermal device”) (para. 00104-0106; self learning controller comprises temperature sensor 70 and clock 30 to measure temperature T at periodic time intervals) based on the determination (as detailed above);
in the self-learning mode, measuring a first calibration temperature and a second calibration (para. 0176-0180; “The algorithm of acquiring the temperature gradient can be the following in the case of N=8: Temperature values T1 to TN can be stored in an array as here described, assuming a later temperature is higher than the previous temperature. At a given point of time (t=0), the array will contain the following previous acquired (e.g. measured and/or derived) and stored temperature values: T1=temperature (t=-0.5 sec) T2=temperature (t=-1 sec), T3=temperature (t=-1.5 sec), T4=temperature (t=-2 sec), T5=temperature (t=-2.5 sec), T6=temperature (t=-3 sec), T7=temperature (t=-3.5 sec), T8=temperature (t=-4 sec),”); 
calculating an adjusted ramp value based on the measurement (para. 0181; “From these values the average temperature gradient AG can be calculated as follows, after the calculation of the n temperature gradients Gi, from G1 to Gn, e.g. n=N/2=4 G1=Gradient 1=T1-T5=temperature (t=-0.5 sec)-temperature (t=-2.5 sec); G2=Gradient 2=T2-T6=temperature (t=-1 sec)-temperature (t=-3 sec); G3=Gradient 3=T3-T7=temperature (t=-1.5 sec)-temperature (t=-3.5 sec); G4=Gradient 4=T4-T8=temperature (t=-2 sec)-temperature (t=-4 sec). Consecutively an average temperature gradient AG is built by averaging the 4 gradients mathematically: AG=1/n. Σi=1 n with n=N/2 In this example, AG=1/4(G1+G2+G3+G4).”); and 
adjusting the parameter on the basis of the adjusted ramp value and continuing the start-up phase with the adjusted parameter (para. 0183; average gradient of temperature is allocated to one specific overshoot temperature) (See also Steps 1210-1250 and paragraphs 0230-0236). 
Etter is silent on measuring a ramp time duration for the thermal conditioning device to go from the first calibration temperature to the second calibration and calculating the adjusted ramp value based on the ramp time duration.
Tanaka teaches a control method for controlling the ramp-up times and temperature of heating devices (para. 0002-0004 and 0009) to use a control device (Fig. 1) that estimates a temperature ramp up time (TL) for the heating device.  Tanaka further teaches (Fig. 3) that at Step S102 the temperature is ramped up (para. 0032), calculating a controlled quality change (step S103/S104) (para. 0033-0034), estimating the temperature ramp-up time (step S105, para. 0036), calculating an operating quantity (Step S109, para. 0042) based, at least partially, on the estimated ramp up time, and outputting the operating quantity (step S111) and setting an upper limit value (Step S113).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Etter with Tanaka, by adding to the measuring and calculating steps of Etter, with the teachings of Tanaka, in order to provide a control methodology that allows controlled quantities, when set points have been changed, will reach the set points after updating at essentially identical times (para. 0009 and 0056).
Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation. Etter further teaches wherein the parameter is a duration of at least part of the start-up phase (a duration of the power start-up profile, as stated above in claim 10).  
Regarding claim 12, the primary combination, as applied to claim 10, teaches each claimed limitation. Etter further teaches wherein the start-up phase is resumed once the duration is lapsed (as detailed in claim 10 above).  
Regarding claim 13, the primary combination, as applied to claim 10, teaches each claimed limitation further teaches wherein the adjusted ramp value is calculated by dividing the ramp time duration by a difference between the second calibration temperature and the first calibration temperature (See claim 10, above).  
Regarding claim 14, the primary combination, as applied to claim 10, teaches each claimed limitation. Etter further teaches determining a flow coefficient based on the adjusted ramp value, wherein the flow coefficient is representative of the power required by the thermal conditioning device to remain at the operating temperature while a liquid circulates through the thermal conditioning device (para. 0007; thermoblocks are in-line heaters through which a liquid is circulated for heating and include one or more resistive heating elements that convert electrical energy into heating energy) (para. 0099; “controlling the intensity of current passed to resistive heating element based on the flow rate of the circulating water measured with the flow meter and the temperature of the heated water measured with the temperature sensor”) [Here, the adjusted ramp value pertains to the temperature of the thermal conditioning device, which depends on the current being applies to the heating element.  Etter teaches controlling the intensity of current based on the flow rate of the water circulating through the thermoblock, which is, at least partially based on the adjusted ramp value and representative of the electric power supplied to the thermoblock at a particular temperature] and after the start-up phase, supplying energy to the thermal conditioning device according to the flow coefficient (as detailed above).
Regarding claim 15, the primary combination, as applied to claim 10, teaches each claimed limitation. Etter further teaches wherein the thermal conditioning device comprises a thermal accumulator or a thermoblock (para. 0036).
Regarding claim 16, the primary combination, as applied to claim 10, teaches each claimed limitation.  Etter further teaches powering the thermal conditioning device until the end of the start-up phase (see claim 10 above) when the temperature of the thermal conditioning device is between a predetermined temperature and the operative temperature (for instance, para. 0077; “…controller 2 with a start-up profile for starting-up such a thermal conditioning device 100 from a temperature of inactivity TI to an operative temperature for bringing to a target temperature TT a fluid circulating through said thermal conditioning device 100 at start-up end.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761